Citation Nr: 1423621	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for L4-5 radiculopathy of the right lower extremity, including secondary to service-connected residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus, prior to July 19, 2011, and a rating in excess of 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in March 2011.

In June 2011, the Board remanded these claims for additional development and consideration.  


FINDINGS OF FACT

1.  Prior to July 19, 2011, the Veteran's back disability was manifested by subjective complaints of pain and forward flexion to 80 degrees; the combined range of motion of the thoracolumbar spine was greater than 235 degrees; and, there was no evidence of muscle spasms, guarding, or localized tenderness.  There were no incapacitating episodes as defined by regulation.

2.  Since July 19, 2011, the low back disability has been manifested by forward flexion of the thoracolumbar spine to 55 degrees.  There were also no incapacitating episodes as defined by regulation. 

3.  The most probative evidence indicates the Veteran's radiculopathy of the right lower extremity is not associated with his service-connected low back disability. 





CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for a lower back disability prior to July 19, 2011, and a rating in excess of 20 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2013).

2.  The criteria for service connection and a separate disability rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.310, 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in September and November 2006 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In fact, pursuant to the Board's June 2011 remand directives, private treatment records from Baptist Medical Center East were requested.  A negative response was received in June 2011 regarding the existence of the requested records.  

Additionally, the Veteran was afforded VA examinations in October and December 2006, and July 2011 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating and service connection claims and no further examination is necessary.  Further, in obtaining the July 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its June 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




      
      Increased Rating

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's low back disability is rated as 10 percent disabling until July 19, 2011, and 20 percent since, pursuant to DC 5237, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gain or spinal contour.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

For the rating period prior to July 19, 2011, the only relevant evidence are the reports of VA compensation examinations dated in October and December 2006.  

During the October 2006 examination, the Veteran complained of constant pain in the lower back, rated as 3 to 4, out of 10.  The Veteran stated he also has pain radiating to the posterior aspect of his right thigh to the knee, with occasional right foot numbness.  The examiner noted the Veteran was not using any assistive devices.   

Upon objective physical examination, the examiner noted flexion to 80 degrees; extension to 35 degrees; right and left lateral flexion to 40 degrees; and, right and left lateral rotation to 35 degrees.  The examiner noted there was pain at the endpoints of the movements.  The examiner also stated that functional loss due to pain and functional impairment was minimal to mild, although joint function was considered to be additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups on a mild to moderate scale.  There was no indication of incapacitating episodes or neurological abnormalities.  Finally, the examiner did not comment as to whether there was evidence of radiculopathy. 

The Veteran underwent a VA examination of the peripheral nerves in December 2006.  The Veteran reported pain in his right buttock and behind the right lower extremity.  Strength in the lower extremities was found to be 5/5 with a normal sensory examination.  Straight leg raise was positive and tenderness was noted over the anterior heels medially.  An EMG study showed right L4-L5 radiculopathy of moderate severity.  The examiner noted that the Veteran's service-connected back disability was at the L1-L2 level.  As such, he opined that it the L4-L5 radiculopathy was less likely than not due to the service connected back disability.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 20 percent rating for his service-connected lumbar spine disability prior to July 19, 2011.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was to 80 degrees, which is greater than 60 degrees, as is required for the next higher 20 percent rating.  His combined range of motion was 265 degrees, which is greater than 120 degrees.  This is evidenced by the range of motion findings in the October 2006 VA examination.  Therefore, there is simply no basis to assign a rating in excess of 10 percent prior to July 19, 2011.   

Concerning the second period on appeal, the only objective evidence pertaining to the Veteran's low back disability is the report of the July 2011 VA examination.  

At the outset of the July 2011 VA examination, the Veteran reported pain in the right buttocks and the right lower extremity.  He described the pain as moderate.  The Veteran stated he suffered from numbness, parasthesia and weakness in the foot or leg.  However, he again denied any weakness or loss of bowel or bladder control, but reported three incapacitating episodes a month, 40 times a year.  He uses a cane, a crutch and orthotic shoes.  

Upon physical examination, range of motion testing revealed flexion to 55 degrees, with pain at 45 degrees; extension to 15 degrees, with pain at 10 degrees; right and left lateral flexion to 20 degrees, with pain at 15 degrees; and, right and left lateral rotation to 15 degrees, with pain.  There was no evidence of muscle spasm, tenderness, or guarding.  Vibration and pinprick were noted to be decreased in the right lower leg and right ankle.  Motor examination and muscle strength were normal.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected lumbar spine disability since July 19, 2011.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was to 55 degrees, which is greater than 30 degrees, as is required for the next higher 40 percent rating.  Therefore, there is simply no basis to assign a rating in excess of 20 percent since July 19, 2011.   

For the entire period on appeal (including both prior to and from July 19, 2011), the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2013) and 4.45 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in October and December 2006 and again in July 2011.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 45 degrees, as seen during the July 2011 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  Here, the July 2011 VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, which is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted for either rating period on appeal based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  As the July 2011 VA examiner noted, the Veteran reported three incapacitating episodes a month, and 40 times a year.  However, the Board notes that this was reported to the examiner and transcribed into the examination findings.  There is no evidence to support that the Veteran was prescribed bed rest by a physician during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period as is required for a 40 percent rating.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran has specifically denied any weakness or loss of bowel or bladder control.  Concerning whether the Veteran suffers from any neurological manifestations pertaining to his lower extremities, the December 2006 and July 2011 VA examiners provided a diagnosis of L4-L5 radiculopathy of the right lower extremity.  However, concerning the question of whether the diagnosed radiculopathy is the result of his service-connected back disability, the Board has separated this issue from rating the low back disability and will discuss the findings below.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements and oral testimony during his hearing with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of pain associated with his low back disability are contemplated by the schedular rating criteria of DCs 5237.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his low back disability, but instead he has alleged that he is unemployable as a result of diabetes mellitus, for which he has not established his entitlement to service connection.  See September 2011 statement from the Veteran.  Thus, TDIU is not raised by the record.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the low back disability prior to July 19, 2011, and a rating in excess of 20 percent since.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

      Radiculopathy of the Right Lower Extremity

The issue of entitlement to service connection for radiculopathy of the right lower extremity arose from the claim for an increased rating for the Veteran's service-connected low back disability.  Service connection may be awarded for disability proximately due to, or aggravated by, an already service connected disability.  38 C.F.R. § 3.310.  The service-connected disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) of the General Rating Formula indicates that any associated objective neurological abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Veteran alleges that he suffers from radiculopathy of the right lower extremity as a manifestation of his service-connected low back disability, and therefore is entitled to a separate rating for the radiculopathy pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Thus, the initial question presented is whether the Veteran's neurological symptoms in the lower extremities are the result of the Veteran's service-connected low back disability.  In this regard, the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14 (2013).  

The Veteran's back disability was the result of a helicopter crash in service, at which time he fractured the L1-L2 vertebrae.  Service treatment records show his back disability was asymptomatic and there were no additional complications or injuries to his back during service.

Following service, the report of a July 1981 VA examination shows that the Veteran complained of pain and weakness in both thighs.  There were no neurological impairments noted.

A letter from the Veteran's private treatment physician dated in April 1996 notes the Veteran's report of intermittent numbness of both hands.  It is silent for any complaints of lower extremity symptomatology.  

At his May 1996 VA examination, conducted in connection with a claim for an increased rating for the service-connected low back disability, the Veteran reported pain radiating down the left leg, as opposed to the right, which the Veteran now claims.  Regardless, there was no evidence of any neurological impairments upon examination.  

The Veteran was next examined in October 2006, in connection with his current claim for an increased rating.  As noted above, the Veteran reported pain radiating to the posterior aspect of his right thigh to the knee, with occasional right foot numbness.  However, upon physical examination, there was no indication of neurological abnormalities.   

The Veteran underwent a VA examination of the peripheral nerves in December 2006.  The Veteran reported pain in his right buttock and behind the right lower extremity.  Strength in the lower extremities was found to be 5/5 with a normal sensory examination.  Straight leg raise was positive and tenderness was noted over the anterior heels medially.  An EMG study showed right L4-L5 radiculopathy of moderate severity.  The examiner noted that the Veteran's service-connected back disability was at the L1-L2 level.  As such, he opined that the L4-L5 radiculopathy was less likely than not due to the service connected back disability since they were in different locations.  

In accordance with the June 2011 remand directives, the Veteran was reexamined in July 2011, in order to determine whether the Veteran's diagnosed L4-L5 radiculopathy is associated with the service connected compression fracture at L1-L2.  In July 2011, the Veteran was scheduled for this requested examination.  At that time, the Veteran reported pain in the right buttocks and the right lower extremity.  He described the pain as moderate.  The Veteran stated he suffered from numbness, parasthesia and weakness in the foot or leg.  The examiner confirmed the diagnosis of L4-L5 radiculopathy.  

The examiner determined it is less likely as not that the Veteran's currently diagnosed L4-L5 radiculopathy is related to the compression fractures at L1-L2 as a result of the helicopter crash because the Veteran's claim file indicates there were no complications or sequelae for years after the injury.  Further, the examiner noted that service treatment records did not reveal any other back injuries in service that would account for the current right lower extremity radiculopathy.  

The July 2011 VA examiner also stated that it was less likely as not that the Veteran's L4-L5 radiculopathy is proximately due to, the result of, or aggravated by the service-connected L1-L2 compression fracture with anterior wedging and kyphotic gibbus, because there are no neurological deficits associated with the L1-L2 vertebrae.  The examiner concluded that there is no medical evidence to suggest that a prior injury involving the L1-L2 vertebrae would result in any neurological deficit, such as radiculopathy, at the L4-L5 vertebrae.  

The opinions of the July 2011 VA examiner were rendered following examination of the Veteran and review of the claims file.  In addition, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations for the proffered opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board finds these opinions probative of the issue at hand.  There is no medical opinion to the contrary of record.  
 
The Board has considered the Veteran's assertions that his radiculopathy is associated with his service-connected low back disability.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis regarding radiculopathy as such is a complex medical question.  In this regard, he is competent to testify to symptomatology, such as radiating pain and numbness, as these symptoms are observable to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, the Board finds that the question of whether the Veteran's radiculopathy of the right lower extremity related to his service or to his service-connected lumbosacral strain is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the evidence of record, the Board finds that service connection and a separate disability rating for radiculopathy of the right lower extremity as a manifestation of service-connected low back disability is not warranted.  The most probative evidence indicates that such symptomatology is not related to the service-connected disability.  See 38 C.F.R. § 4.14.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a separate rating for radiculopathy of the right lower extremity is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus, prior to July 19, 2011, and a rating in excess of 20 percent since, is denied.  

Service connection and a separate disability rating for radiculopathy of the right lower extremity as a manifestation of residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


